Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a storage unit configured to store a load current value, which is a value of the load current; a switch input detection unit configured to be connected to a user switch for a user to perform an operation instruction of the load, and to detect an input of a switch signal from the user switch; and a control unit configured to control the switch circuit on and off, wherein the control unit executes determination processing that, when the operation instruction is received from the switch input detection unit, determines whether or not the power source voltage value will decrease to or below an acceptable voltage value if the switch circuit is turned on, on the basis of the power source voltage value obtained from the voltage detection unit and the load current value stored in the storage unit in advance, and executes switch control processing which allows the switch circuit to be turned on if the power source voltage value is determined to not decrease to or below the acceptable voltage value in the determination processing, and does not allow the switch circuit to be turned on if the power source voltage value is determined to decrease to or below the acceptable voltage value in the determination processing” in view of the other limitations as called for in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849